WALKER, P. J.
Over tbe defendant’s objection be was required to proceed to tbe selection of a jury from tbe list of 28 regular jurors wbo were not engaged in tbe trial of another cause, and wbo were competent to try the defendant. His claim was that be was entitled to have tbe lists include tbe names of all tbe regular jurors impaneled for tbe week, though some of them were at tbe time engaged in considering another case. We do not think that such a claim can be sustained. Tbe court properly required tbe selection of tbe jury to be proceeded ivith as tbe number of regular jurors competent and available for tbe trial of tbe case bad not been reduced below 24. — Acts Special Session 1909, § 32, p. 318; Gresham v. State, 1 Ala. App. 220, 55 South. 447; Dorsey v. State, 107 Ala. 157, 18 South. 199.
It is enough to justify tbe court’s refusal to give written charge 2 requested by tbe defendant that it is not so expressed as to convey tbe idea that tbe supposition mentioned must be one arising from or suggested by tbe evidence adduced. — Yarbrough v. State, 105 Ala. 43, 50, 16 South. 758.
Affirmed.